IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-08-00011-CV
                                  No. 10-08-00012-CV

AHF-ARBORS AT HUNTSVILLE I, LLC,
AND AHF-ARBORS AT HUNTSVILLE II, LLC
                                                               Appellants
v.

WALKER COUNTY APPRAISAL DISTRICT,
                                                               Appellee



                           From the 12th District Court
                              Walker County, Texas
                       Trial Court Nos. 0522992 and 0522994


                           MEMORANDUM OPINION


       Appellants have filed an unopposed motion to dismiss these appeals. See TEX. R.

APP. P. 42.1(a)(1). It states that the parties have entered into a settlement of the claims at

issue and requests that costs be assessed against the party incurring them.

       Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed with

each party to pay the costs in this behalf expended as they have been incurred.
                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 21, 2013
[CV06]




AHF-Arbors v. Walker County Appraisal District                  Page 2